UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-169802 PRACO CORPORATION (Name of small business issuer in its charter) Nevada 27-1497347 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 90122 Hoey Road Chapel Hill, NC (Address of principal executive offices) (Zip Code) (919) 889-9461 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes x No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o As of September28, 2012, the registrant had 6,902,500shares of its common stock outstanding. TABLE OF CONTENTS PAGE PART I ITEM 1. Business 2 ITEM 1A. Risk Factors 3 ITEM 2. Properties 3 ITEM 3. Legal Proceedings 3 ITEM 4. Mine Safety Disclosures 3 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 ITEM 6. Selected Financial Data 4 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 6 ITEM 8. Financial Statements and Supplementary Data F- ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 7 ITEM 9A. Controls and Procedures 7 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 7 ITEM 11. Executive Compensation 9 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 10 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 10 ITEM 14. Principal Accounting Fees and Services 11 PART IV ITEM 15. Exhibits, Financial Statement Schedules 11 SIGNATURES 13 1 FORWARD-LOOKING STATEMENTS Certain information included in this Report or in other materials we have filed or will file with the SEC (as well as information included in oral statements or other written statements made or to be made by us) contains or may contain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended and Section21E of the Securities Exchange Act of 1934. You can identify these statements by the fact that they do not relate to matters of strictly historical or factual nature and generally discuss or relate to estimates or other expectations regarding future events. They contain words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “may,” “can,” “could,” “might,” “should” and other words or phrases of similar meaning in connection with any discussion of future operating or financial performance. Such statements may include, but are not limited to, information related to: anticipated operating results; consumer demand; financial resources and condition; changes in revenues; changes in profitability; changes in margins; changes in accounting treatment; cost of revenues; selling, general and administrative expenses; interest expense; growth and expansion; anticipated income or benefits to be realized from our investments in unconsolidated entities; the ability to produce the liquidity and capital necessary to expand and take advantage of opportunities; legal proceedings and claims. From time to time, forward-looking statements also are included in other periodic reports on Forms 10-Q and 8-K, in press releases, in presentations, on our website and in other materials released to the public. Any or all of the forward-looking statements included in this Report and in any other reports or public statements made by us are not guarantees of future performance and may turn out to be inaccurate. This can occur as a result of incorrect assumptions or as a consequence of known or unknown risks and uncertainties. Many factors mentioned in this Report or in other reports or public statements made by us, such as government regulation and the competitive environment, will be important in determining our future performance. Consequently, actual results may differ materially from those that might be anticipated from our forward-looking statements. Forward-looking statements speak only as of the date they are made. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1.BUSINESS. Praco Corporation (the “Company”) was incorporated on December 15, 2009 as Hunt for Travel, Inc. to design and market travel excursions featuring entertainment, adventure, intellectual stimulation and access to experts on topics related to the destinations they visit. This segment of the travel industry is referred to as enrichment or adventure travel.We are currently a “shell company” as defined in Rule 12b-2 promulgated under the Exchange Act and have no operations at this time. On February 16, 2012, the board of directors and the majority shareholder of the Company approved the name change of the Company from Hunt for Travel, Inc. to Praco Corporation. On July 3, 2012, the Company entered into an exchange agreement (the “Exchange Agreement”) with Hawk Opportunity Fund, LP, a Delaware limited partnership (“Hawk”), Philly Residential Acquisition LP, a Pennsylvania limited partnership (“Philly”), Green Homes Real Estate, LP, a Pennsylvania limited partnership (“GH”), Nidus, LP, a Delaware limited partnership (“Nidus”), and several other related parties.Pursuant to the Exchange Agreement, the Company will issue 3,100,000 shares of its common stock, par value $0.0001 per share, to Hawk, and in connection therewith, the Company will receive 89% of the aggregate equity interest of each of Philly, GH, and Nidus. The closing of the Exchange Agreement (the “Closing”) is still subject to certain conditions such as the completion of an audit of Philly, GH, and Nidus, and the approval of the transaction from lender, if necessary.These conditions of Closing have not occurred and they may never be fulfilled, so the Exchange Agreement may never close.As the Exchange Agreement has not yet closed, the Company has no interest in Philly, GH, Nidus, or any real estate at this time. 2 Philly, GP, and Nidus own and manage real estate around Philadelphia and the Delaware Valley.Together these entities own approximately 225 separate properties with a current aggregate market value of approximately $15 million.These are primarily comprised of residential rental units which provide a steady stream of income.Hawk seeks to acquire additional income producing real estate over the next 12 month period.Hawk plans to take its income producing property with the aim of creating a Real Estate Investment Trust. The Exchange Agreement is scheduled to close on or before November 5, 2012.If and when the Exchange Agreement closes, the Company will be the majority-owner and assume the operations of each of Philly, GP, and Nidus. Through these majority-owned subsidiaries, the Company will own and manage real estate around Philadelphia and the Delaware Valley. The Company no longer operates in the travel industry sector. ITEM 1A. RISK FACTORS. Not required for smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. Our principal executive office is located at 90122 Hoey Road Chapel Hill, North Carolina, 27517.Our telephone number is (919)-889-9461.Office space is provided by Carolyn Hunter at no cost. ITEM 3. LEGAL PROCEEDINGS. We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our stock is listed on the over the counter bulletin board under the symbol “PRAY”. Common Stock Our Certificate of Incorporation authorizes the issuance of up to 100,000,000 shares of common stock, par value $0.0001 per share.The Common Stock is listed on the over the counter bulletin board under the symbol “PRAY”. As of September 28, 2012, there were 42 shareholders of record holding an aggregate of 6,902,500 shares of common stock. Preferred Stock Our certificate of incorporation authorizes the issuance of up to 5,000,000 shares of preferred stock, par value $0.0001 per share.As of September 28, 2012, there were no shares of preferred stock issued and outstanding. 3 Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Securities Authorized for Issuance Under Equity Compensation Plans We presently do not have any equity based or other long-term incentive programs.In the future, we may adopt and establish an equity-based or other long-term incentive plan if it is in the best interest of the Company and our stockholders to do so. ITEM 6. SELECTED FINANCIAL DATA. We are not required to provide the information required by this Item because we are a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like “believe”, “expect”, “estimate”, “anticipate”, “intend”, “project” and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. Plan of Operations The Company was incorporated on December 15, 2009 as Hunt for Travel, Inc. to design and market travel excursions featuring entertainment, adventure, intellectual stimulation and access to experts on topics related to the destinations they visit.The Company is now a “shell company” as defined in Rule 12b-2 promulgated under the Exchange Act, as amended, as we have no operations.Our current intention is to close the Exchange Agreement, as described below.If the Exchange Agreement closes, we will, through our majority-owned subsidiaries, own and manage real estate around Philadelphia and the Delaware Valley. On July 3, 2012, the Companyentered into an exchange agreement (the “Exchange Agreement”) with Hawk Opportunity Fund, LP, a Delaware limited partnership (“Hawk”), Philly Residential Acquisition LP, a Pennsylvania limited partnership (“Philly”), Green Homes Real Estate, LP, a Pennsylvania limited partnership (“GH”), Nidus, LP, a Delaware limited partnership (“Nidus”), and several other related parties.Pursuant to the Exchange Agreement, the Company will issue 3,100,000 shares of its common stock, par value $0.0001 per share, to Hawk, and in connection therewith, the Company will receive 89% of the aggregate equity interest of each of Philly, GH, and Nidus. The Closing is still subject to certain conditions such as the completion of an audit of Philly, GH, and Nidus, and the approval of the transaction from lender, if necessary.These conditions of Closing have not occurred and they may never be fulfilled, so the Exchange Agreement may never close.As the Exchange Agreement has not yet closed, the Company has no interest in Philly, GH, Nidus, or any real estate at this time. 4 Philly, GP, and Nidus own and manage real estate around Philadelphia and the Delaware Valley.Together these entities own approximately 225 separate properties with a current aggregate market value of approximately $15 million.These are primarily comprised of residential rental units which provide a steady stream of income. The Exchange Agreement is scheduled to close on or before November 5, 2012.If and when the Exchange Agreement closes, the Company will be the majority-owner and assume the operations of each of Philly, GP, and Nidus. Through these majority-owned subsidiaries, the Company will own and manage real estate around Philadelphia and the Delaware Valley. The Company no longer operates in the travel industry sector. Limited Operating History We have generated no independent financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model and/or sales methods. For the Year Ended June 30, 2012 Compared to the Year Ended June 30, 2011 Results of Operations For the fiscal year ended June 30, 2012, we had $76 in revenue, versus and $700 in revenue for the fiscal year ended June 30, 2011, respectively.The decrease in revenue was the result of the Company ceasing operations in the travel industry sector as a result of the Share Exchange Agreement. Operating Expensesfor the fiscal years ended year ended June 30, 2012 and 2011 were $114,331 and $128,929, respectively.Expensesfor the year ended June 30, 2012consisted of $96,592 in professional fees and $17,739 for General and administrative expenses.Expensesfor the year ended June 30, 2011consisted of $110,493 in professional fees and $18,436 for General and administrative expenses. Capital Resources and Liquidity As of June 30, 2012 we had $1,278 cash on hand. The Company does not anticipate generating any revenues until it closes the Exchange Agreement.After the Closing, if the Closing occurs, the Company will re-position itself as an owner and manager of real estate.At such time, the Company anticipates that it will generate revenues through rental income from the real property owned by its future majority-owned subsidiaries. We believe that our expenses will be very limited until the Closing and that we will have enough cash to support our daily operations until that time. However, if the Share Exchange Agreement is never consummated, we may have difficulty continuing our daily operations.Should this occur, we will attempt to combine with another entity.If this is not possible, we may be forced to suspend or cease operations. The foregoing represents our best estimate of our cash needs based on current planning and business conditions. We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Our liquidity may be negatively impacted by the significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. 5 Critical Accounting Policies Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by FASB Accounting Standards Codification Topic 260, “Earnings Per Share.” As of June 30, 2012 and 2011, there were no common share equivalents outstanding. Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Fair Value of Financial Instruments The carrying amounts reported in the balance sheets for accounts receivable, accounts payable and notes payableapproximate fair value based on the short-term maturity of these instruments. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are not required to provide the information required by this Item because we are a smaller reporting company. 6 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. PRACO CORPORATION (F/K/A HUNT FOR TRAVEL, INC.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE 2 BALANCE SHEETS AS OF JUNE 30, 2012AND2011. PAGE 3 STATEMENTS OF OPERATIONS FOR THE YEARS ENDED JUNE 30, 2, FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO JUNE 30, 2012. PAGE 4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY/(DEFICIENCY)FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO JUNE 30, 2012. PAGE 5 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2, FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO JUNE 30, 2012. PAGES 6 - 12 NOTES TO FINANCIAL STATEMENTS. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Praco Corporation (A Development Stage Company) We have audited the accompanying balance sheets of Praco Corporation (a development stage company) (the “Company”) as of June 30, 2012 and 2011 and the related statements of operations, changes in stockholders’ equity/(deficiency) and cash flows for the years ending June 30, 2012 and 2011 and for the period from December 15, 2009 (Inception) to June 30, 2012.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Praco Corporation (a development stage company) as of June 30, 2012 and 2011 and the results of its operations and its cash flows for the years ending June 30, 2012 and 2011 and for the period from December 15, 2009 (inception) to June 30, 2012in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 6 to the financial statements, the Company is in the development stage with minimal operations, used cash in operations of $252,257 from inception and has a net loss since inception of $277,971. The Company also has a working capital deficiency and stockholders’ deficiency of $22,923.These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 6.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida September 28, 2012 F-1 Praco Corporation (f/k/a Hunt forTravel, Inc.) (A Development Stage Company) Balance Sheets ASSETS June 30, 2012 June 30, 2011 Current Assets Cash $ $ Accounts Receivable, net of provision for uncollectible accounts of $0 and $0, respectively - Prepaid Expenses - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIENCY) Current Liabilities Accounts Payable $ $
